DETAILED ACTION
The following Office Action is in response to the Request or Continued Examination filed on September 9, 2022.  Claims 2-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.

Response to Arguments
Concerning the “Response to Claim Rejections under § 103” section on pages 7-9 of the Applicant’s Response filed on September 9, 2022, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.
Concerning the “Comments Regarding Ruotolo” section on pages 9-10 of the Applicant’s Response filed on September 9, 2022, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  


Claims 2-21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Line 13 of claim 2 and line 12 of claim 14 recites the limitation of “the operating arena comprising a patient on a bed”.  The wording of the claim encompasses a patient as a part of the claim, therein claiming a human organism.  The limitation should be amended to recite that the operating arena is configured to include a patient on a bed.  Claims 3-13 and 15-21 are further rejected for being dependent upon a claim that encompasses a human organism.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schena et al. (US 2013/0325031, hereinafter Schena) in view of Wang et al. (US 5657429, hereinafter Wang).
Concerning claims 2 and 14, the Schena et al. prior art reference teaches a surgical system (Figure 1; 10), comprising: at least one electromechanical arm selectively coupleable to a fixture (Figure 7; 72 | [¶ 0061], coupleable to cart mount, ceiling mount, floor mount), the at least one electromechanical arm comprising a redundant degree of freedom comprising one or more electromechanical joints configured to permit motion of the at least one electromechanical arm (Figure 7; 126 | [¶ 0069]) while preserving a remote center substantially fixed in space (Figure 7; RC); at least one electromechanical tool supported by the at least one electromechanical arm to define an electromechanical arm and tool assembly (Figure 5A; 26); at control system configured to electronically communicate with and control the operation of the electromechanical arm and tool assembly (Figure 4; 58); and at least one handheld controller actuatable to communicate a control signal to the electromechanical arm and tool assembly (Figure 2; 36, input control device is held in surgeon’s hand, therein defining it as being handheld), wherein the electromechanical arm and tool assembly is configured to couple to a mount via the fixture such that the base of the electromechanical arm and tool assembly is selectively positionable in any of a plurality of vertical positions relative to the bed and any of a plurality of laterally outward positions relative to the bed ([¶ 0061], mounting base includes set-up arms/joints that may be mounted to a plurality of surfaces, and wherein the posturing and manipulation of the arms provides for a plurality of vertical and lateral positions such as in Figures 15 and 16), wherein the redundant degree of freedom and the fixture permit repositioning of the at least one electromechanical arm relative to a patient on the bed to increase free space around the patient ([¶ 0061], redundant degree of freedom allows fixed remote center with a fixed base), but it does not necessarily teach the handheld controller being portable such that the controller can be supported by a user while the user moves around an operating arena, the operating arena comprising a patient on a bed, or the electromechanical arm and tool assembly configured to couple to a bed via the fixture.
However, the Schena reference teaches that the fixture is coupleable to a cart mount, a ceiling mount, a floor/pedestal mount, or other mounting surface (Schena; [¶ 0061]), while the Wang reference teaches a surgical system comprising: at least one electromechanical arm (Figure 1; 16) selectively coupled to a fixture (Figure 1; 24), at least one tool supported by the at least one electromechanical arm (Figure 1; 18, 32) to define an electromechanical arm and tool assembly; and a portable handheld controller actuatable to communicate a control signal to the electromechanical arm and tool assembly (Figure 11A; 112), wherein the at least one portable handheld controller can be supported by a user while the user moves around an operating arena (the user may hold the controller in one hand and walk around the arena for a distance equal to the length of the cord), the operating arena comprising a patient on a bed (Figure 1; 12; 14), wherein the electromechanical arm and tool assembly is configured to couple to a bed via the fixture (Figure 1; 14) such that the electromechanical arm and tool assembly is selectively positionable in any of a plurality of vertical positions relative to the bed and any of a plurality of laterally outward positions relative to the bed (Column 3, Lines 45-52, actuator may lift arm in vertical, z axis, and may move the arm in the lateral x axis and y axis), wherein the fixture permits repositioning of the at least on electromechanical arm relative to the patient on the bed, to increase free space around the patient and thereby enable a user to stand adjacent the bed and simultaneously control the electromechanical tool via the at least one portable handheld controller and a manual tool (surgeon may move around the table with the controller in one hand and utilize a manual tool in another).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handheld controller of the Schena reference be a portable handheld controller and to have the electromechanical arm and tool assembly configured to couple to a bed via the fixture as in the Wang reference given the Wang reference teaches that these are convenient control systems that allow a user to manipulate a surgical system (Wang; Column 9, Lines 41-54), that allows the robotic arm and controller to be encapsulated by protective bags that prevent the system from being contaminated (Wang; Column 2, Lines 3-12), which would further allow a user to stand adjacent the bed and simultaneously control the electromechanical tool via the at least one portable handheld controller and a manual tool.
Concerning claims 3 and 15, the combination of the Schena and Wang references as discussed above teaches the surgical system of claims 2 and 14, wherein the Schena reference further teaches the at least one electromechanical arm having three degrees of freedom (Figure 7; 96, 98, 128) and comprises an electromechanical joint comprising a redundant roll mechanism (Figure 11; 162) proximate a base of the at least one electromechanical arm (Figure 11; the base may be arbitrarily defined as base link 166), thus allowing the electromechanical arm and tool assembly to be moved away from a patient during a surgical procedure to thereby increase the workspace outside the patient.
Concerning claims 4 and 16, the combination of the Schena and Wang references as discussed above teaches the surgical system of claims 2 and 14, wherein the Schena reference further teaches the electromechanical arm and tool assembly being configured to achieve a desired position for the at least one electromechanical tool via two different poses of the at least one electromechanical arm (the two different poses to achieve a desired position would be capable given the redundant degree of freedom of the arm).
Concerning claims 5 and 17, the combination of the Schena and Wang references as discussed above teaches the surgical system of claims 2 and 14, wherein the Schena reference further teaches the at least one electromechanical arm being configured to maintain a tool tip position of the at least one electromechanical tool and the remote center while reconfiguring the components of the at least one electromechanical arm in different poses ([¶ 0061]).
Concerning claims 6 and 18, the combination of the Schena and Wang references as discussed above teaches the surgical system of claims 2 and 14, wherein the Schena reference further teaches the one or more electromechanical joints comprising a roll mechanism (Figure 7; 76, the yaw joint may be defined as a roll mechanism because it provides a roll motion around a roll axis), a pitch mechanism (Figure 7; 80), and a redundant roll mechanism (Figure 7; 126).
Concerning claims 7 and 19, the combination of the Schena and Wang references as discussed above teaches the surgical system of claims 6 and 14, wherein the Schena reference further teaches that the redundant roll mechanism is capable of being positioned below the remote center (depending on the specific poses of the parallelogram joints and links, the perspective at which the arm is viewed, and the position of the fixture relative to the remote center).
Concerning claims 8-10, 20, and 21, the combination of the Schena and Wang references as discussed above teaches the surgical system of claims 2 and 14, wherein the Schena reference further teaches the control system, which is a user interface device, being configured to communicate one or more control signals to the one or more electromechanical joints, including the redundant degree of freedom, to reconfigure the components of the at least one electromechanical arm in different poses ([¶ 0052, 0070]).
Concerning claim 11, the combination of the Schena and Wang references as discussed above teaches the surgical system of claim 2, wherein the Schena reference further teaches that the system may include a support arm coupling the at least one electromechanical arm to the fixture (Figure 15; 262), the support arm comprising a plurality of links rotatable in a combination of planes.
Concerning claim 12, the combination of the Schena and Wang references as discussed above teaches the surgical system of claim 11, wherein the Schena reference further teaches that the support arm comprises one or more motors to move the plurality of links ([¶ 0077]).
Concerning claim 13, the combination of the Schena and Wang references as discussed above teaches the surgical system of claim 7, wherein the Schena reference further teaches the remote center being the intersection of a roll axis of the roll mechanism (Figure 7; 98), a pitch axis of the pitch mechanism (Figure 7; 102), and a tool shaft axis of the at least one electromechanical tool (Figure 7; 94).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        10/7/2022